   Case 3:18-cv-01948-YY           Document 42    Filed 01/27/20     Page 1 of 38




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John c. Sliaw, OSB No. 065086
Email:john@meganglor.com
Megan E. Glor, Attorneys at Law, p.c.
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone:(503)223-7400
Facsimile:(503) 751-2071

Attorneys for Plaintiff




                   IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF OREGON


                                 PORTLAND DIVISION



BECKY WRIGHT,
                                                          Case No.3^18-cv-1948-YY
                      Plaintiff,
                                                 PLAINTIFF’S RESPONSE IN
       V.
                                                 OPPOSITION TO DEFENDANT’S
                                                 MOTION FOR SUMMARY
STANDARD INSURANCE COMPANY,
                                                 JUDGMENT AND REPLY IN
                      Defendant.                 SUPPORT OF MOTION FOR
                                                 JUDGMENT PURSUANT TO FED.
                                                 R. CIV.PRO. 52(a)
  Case 3:18-cv-01948-YY            Document 42          Filed 01/27/20       Page 2 of 38




                                TABLE OF CONTENTS



 I,   Introduction                                                                           1


II.   Argument                                                                               .4


         1. The Applicable Standard of Review is De Aovo ...                                 ,4


         2. Standard Ignores Case-Specific Evidence Of Bias

         3. Wright Is Entitled To Reinstatement Of Her Claim
             Under Either Standard Of Review


                     a. Wright’s providers agree she is disabled by
                        her physical symptoms

                     b. Standard and its medical consultants ignore
                        the nature of fibromyalgia                                          10


                     c. Standard presents a slanted, misleading review
                        of the record, whicli documents chronic,
                        disabling, severe pain                                              12


                     d. Standard abused its discretion by asserting
                        Wright’s claim was subject to the Mental
                        Disorder limitation                                                 ,27

                          1    Standard’s assertions that it considered
                               Wright’s claim a MH claim and warned her
                               of that fact are self-serving and arbitrary......        .27


                          2,   Wright’s treating psychologist. Dr. Green,
                               told Standard in her 2015 and 2016 letters that
                               Wright’s therapy had focused upon “pain and
                               factors that exacerbate pain.”                               28


                          3    File review psychiatrist Dr. Gwinnell (2015)
                               reached implausible, arbitrary conclusions....               30

                          4.   Standard abused its discretion by relying upon
                               file review psychiatrist Dr. Grant’s
                               assertions (2017) in terminating Wright’s Claim              31


                          5    Dr. Green’s observations and conclusions in
                               her January 2018 letter further support the
                               24-month limitation is inapplicable to
                               Wright’s claim                                           ,32




                                                 1
      Case 3:18-cv-01948-YY         Document 42       Filed 01/27/20        Page 3 of 38




                      e.   Standard abused its discretion by relying upon
                           Dr. Campo’s file review (2018) in denying
                           Wright’s appeal                                                 ,33


III      Conclusion                                                                        ,34




                                                 1
           Case 3:18-cv-01948-YY            Document 42         Filed 01/27/20       Page 4 of 38




                                          TABLE OF AUTHORITIES

u.s. Court of Appeals Cases


Alday V. Raytheon Co., 693 F.3d 772(9th Clr. 2012)                                                     5


GroszSalomon V. Paul Revere Life Ins. Co.) 237 F.3d 1154 (9th Cir. 2001).                              5


Salomaa V. Honda Long Te١"m Disability Plan, 641'‫ ؟‬.lá 666 (9l١cve\ ‫؟‬. 16 \\١)                      7,34

Shane V. Albertson’s Inc, 504 F.3d 1166 (9th Cir. 2007)                                                5



u.s. District Court Cases


Murray ■V. Anderson. BjornstadKane Jacobs, Inc.,
2011 u.s. Dist. LEXIS 13962 (W. D. Wash., Feb. 10. 2011)                                             5,6

Owens V. Liberty Life Assur. Co., 184 F. Supp. 3d 580 (W.D. Ky. 2016).......                           5


Petruslch V. Unum Lije Ins. Co. of Am.,        ‫؟‬. ‫ ؛؟‬upp.lở، \\\1 (ρ.Οϊ. IQMf                          6


Rolf Y. Health & Welfare Plan, for Empies. of Cracher Barrel Old Country Store..
25 F. Supp. 2d 1200 (D. Kan. 1998)

Rustad-Link V. Providence Health & Servs., 306 F. Supp. 3d 1224 (D. Mont. 2018),                     ,5,6

Sheehan V. Metro. Life Ins. Co., 368 F. Supp. 2d. 228 (S.D.N.Y. 2005)....................              7


Treves V. Union Sec. Ins. Co.) LLC, 2014 U.S. Dist. LEXIS 11905
(W.D.Wash., Jan. 29, 2014)                                                                             5


Other Authorities


29 U.S.C.Ş 1132(a)(1)(B)                                                                               4


OAR 836-010-0026                                                                                       4




                                                            1
       Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20       Page 5 of 38




                                     I. INTRODUCTION


       Notwithstanding Standard’s convoluted statement,' the policy states the dispositive issue:

Whether, at tlie time of Standard’s claim termination in July 2017, Wright was “Disabled” from

 Any Occupation” as the result of“Physical Disease.” If she was, she is entitled to reinstatement

of her long-term disability (“LTD”)claim. See PI. Mot., pp. 2, 14-15; SR 26 (policy: “No LTD

benefits will be payable after the end of the limited pay period, unless on that date you

continue to be Disabled as a result of a Physical Disease...for which payment of LTD benefits

is not limited.”), SR 792(Standard’s letter confirming this standard)(emphasis added). Wright

has met her burden of proof.

       Like its file review consultants. Standard extracts from Wright’s medical recoi'd facts that

highlight her depression and anxiety (which are among the most common symptoms of

fibromyalgia) and paints Wright as lazy. Def. Mot., pp. 2-27. Standard omits from its Statement

of Facts copious documentation of Wright’s continuing, disabling chronic pain. Standard also

omits important context for many of the records it summarizes. This Response corrects
!nisstatements and adds relevant facts and context. See Section II (3)(c), pp. 12-27, infra.

       Standard also puts a spin on the applicable standard of review. Plaintiff has shown

review is de „ovo. See PI. Mot., pp. 15-17 and Section 11(1), pp. 4-6, infra. However, even if

the Court concludes review is to be for an abuse of discretion, it should reject Standard’s

arguments regarding application of that standard because Standard ignores case-specific factors

showing its bias. Standard, which has a structural conflict of interest, ignored the “quality and



1 "The dispute in this case is whether Wright’s Mental Disorders (including, major depressive
disorder, somatic system disorder and general anxiety disorder)‘cause or contribute’ to her
inability to work or whether the impact of her fibromyalgia, alone, even without the existence of
her Mental Disorders, disable her from ‘Any Occupation.’” Def. Mot., p. 2.
PLAINTIFF’S RESPONSE/REPLY - p. 1 of 34                      Megan E. G!or, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Port!and, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20       Page 6 of 38




quantity of the medical evidence” supporting disability; ignored the nature of fibromyalgia;

ignored Wright’s statement, which was consistent with the nature of fibromyalgia and Dr.

Durtschi’s opinion; and failed to obtain an independent medical examination despite a medical

record - involving both subjective symptoms and mental health symptoms-that established

disability. See Def. Mot., pp. 32-36; See also Id., pp. 27-28 and PI. Mot.) pp. 22, -31.

       Standard and its consultants who never met Wright ignored and downplayed the fact

depression and anxiety are common symptoms of fibromyalgia. They arbitrarily rejected the

opinions of Dr. Durtschi and Dr. Green, who had treated Wright for years and found her

symptoms consistent with, and in proportion to, her diagnoses and chronic and severe pain.

Tellingly, Standard omits discussion of the OHSU Fibromyalgia Clinic’s evaluation.2 See PI.

Mot., pp. 3-4, 5, 8-9, 12(Dr. Durtschi), 4-5(OHSU Fibromyalgia Clinic), 9-10(Dr. Kaur), 10

(Rod Diehm, LMT).

       Dr. Campo, Standard’s final file I'eview consultant, admitted after speaking with Dr.

Durtschi that his opinion was “somewhat persuasive,” but he arbitrarily dismissed it, asserting

Wright’s medical record lacked specific objective evidence, which could never exist in a

fibromyalgia case. See PI. Memo, p. 28 and pp. 11-12, 33-34, ίηβ~α. Rather than reviewing the

medical record objectively to discern whether Wright's pain was disabling and consistent with

fibromyalgia. Standard’s consultants advocated to limit Standard’s liability/ to the policy’s

24-month Mental Disorder Limitation. They knew both the treating primary physician and

treating counselor concluded Wright’s physical symptoms were not overstated. See e.g. SR

1219, 1221.



2 The single reference to this fibromyalgia specialty clinic’s evaluation simply notes “Ms.
Freidman (rheumatology clinic)” without discussion and misstates the provider, who was Carrie
A. Schreibman, FNP. Def. Mot., p. 3.
PLAINTIFF’S RESPONSE/REPLY - p. 2 of 34                       Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY           Document 42       Filed 01/27/20       Page 7 of 38




       Standard States the conc!uslons of its psychiatric file review consultants. Dr. Gwinnell

(2015) and Dr. Grant(2017), but does not analyze their reports. Drs. Gwinnell and Grant recited

extensive documentation of Wright’s chronic pain, sleep problems and GI symptoms, but failed

to acknowledge that these symptoms, as well as her depression and anxiety, are common

symptoms of fibromyalgia, the condition Dr. Durtschi determined was disabling. See Def. Mot.,

pp. 13-14(Dr. Gwinnell), 24(Dr. Grant) and PI. Mot., pp. 3-4, 5, 8-9, 12(Dr. Durtschi,

confirming Wright’s disabling pain &om fibromyalgia). See also pp. 30-31 (Dr. Gwlnnell)^

31-32(Dr. Grant), infra.


       Standard urges the Court to rely upon Dr. Green’s January 2015 letter, attempting to

capitalize upon her diagnosis of a somatic symptoms disorder. Def. Mot., pp. 33-34. Dr. Green

noted in all three of her letters (2015, 2016, 2018) that Wright had been diagnosed with

numerous painful conditions, including fibromyalgia. She explained that psychotherapy Is used

to manage fibromyalgia and that the focus of the therapy she was providing was Wright’s pain.

factors that exacerbate pain, and Wright’s adaptation to pain. She explained in her final letter

tliat her diagnosis of a Somatic Symptom Disorder In 2015 reflected that Wright was adjusting to

chronic pain and disabili'   as she documented in all three letters, and that the diagnosis was no

longer appropriate. Standard claimed the Mental Disorder limitation was in play, but never had a

mental health consultant- or any physician - review Dr. Green’s January 2018 letter. The

bottom line is that Dr. Green repeatedly confirmed “she is in pain all of the time." SR 1121.

       Given Wright’s medical record, replete with evidence of her chronic disabling pain and

primary diagnosis of fibromyalgia. Standard erred and abused its discretion by terminating her

claim, and basing its termination upon cursory file reviews. Standard and its consultants

arbitrarily ignored the nature of fibromyalgia, the longitudinal record of Wright’s severe

PLAINTIFF’S RESPONSE/REPLY - p. 3 of 34                       Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20       Page 8 of 38




symptoms and the opinions of her treating providers. Wright is entitled to reinstatement of her

disability claim because she suffers from a disabling “Physical Disease.” Accordingly, the Court

should reverse Standard’s termination decision and order Standard to reinstate and pay Wright’s

claim, pursuant to ERISA § 502(a)(1)(B), 29 u.s.c. § 1132(a)(1)(B).

                                       II. ARGUMENT


       1       The Applicable Standard of Review Is De Novo.

       As Wright has shown. Standard’s policy, and its own documentation, confirm that

effective January 1,2016, Wright’s LTD claim falls under the 2016 policy, which is subject to

Oregon’s ban on discretionary clauses, OAR 836-010-0026 (“Prohibition on the Use of

Discretionary Clauses”). See PI. Mot., pp. 22.'

       Standard argues that the vesting of Wright’s right to LTD benefits results in “vesting” of

Standard’s right to an abuse of discretion review. Def. Mot., pp. 30-31. Standard’s

interpretation is contrary to tlie 2011 policy. The policy’s language vesting the claimant’s right

to be paid LTD benefits (SR 24) is separate ftom policy’s discretionary clause (SR 28-29).

Additionally, the policy provision Standard cites merely provides that the claimant’s right to

receive benefits will not be affected by policy amendments that take effect after the claimant

becomes “Disabled.” SR 24. Thus, accoi'ding to the policy, only Plaintiff’s rights (specifically.

her right to receive benefits), are unaffected by policy amendments.

       Even if Standard were correct that “vesting” of plaintiffs riglits to benefits automatically results

in “vesting” of Standard’s “right” to deferential review, that right could not be considered vested until

the accrual of Wright’s claim. Wright’s claim accrued in July 2017, when Standard terminated her




3 The fact the 2016 policy contains a discretionary clause is immaterial to this analysis. See Def.
Mot., p. 28. Standard’s inclusion of the clause violates Oregon’s ban.
PLAINTIFF’S RESPONSE/REPLY - p. 4 of 34                       Megan E. G!or, Attorneys at Law
                                                               707NE Knott Street, Suite ‫ ا‬01
                                                             PorOand, ٥R 97212,503-223-7400
       Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20      Page 9 of 38




c!aim. See Murray V. Anderson BjomstadKane Jacobs, Inc., 2011 u.s. Dist. LEXIS 13962, *10-11

(W.D. Wash., Feb. 10. 2011); Treves V. Union Sec. Ins. Co., LLC, 2014 u.s. Dist. LEXIS 11905,

*2(w. D. Wash., Jan. 29, 2014); Owens V. Liberty Life Assur. Co., 184 F. Supp. 3d 580, 584

(W.D. Ky. 2016); RiLStad-Linkv. Providence Health & Servs., 306 F. Supp. 3d 1224, 1236(D.

Mont. 2018).

       It is Standard that misunderstands the premise of GroszSalomon V. Paid Revere Life Ins.

Co., 237 F.3d 1154 (9th Cit'. 2001). Def. Mot.) p. 29. In GroszSalomon, the Couit determined

whether amendments to the policy at issue bound the parties. No changes in law were at Issue.

As Standard notes, ERISA benefits “are not required to vest”(Def. Mot., p. 29) and do not vest

'unless and until the employer says they do.” Id. at 1160. Employers may amend or terminate

ERISA welfare benefit plans unilaterally, unless employees have bargained for contractually

vested rights. Id. at 1160, fn. 24 (citing Deboard V. Sunshine Mining and Refining Co., 208 F.3d

1228, 1239-40 (lOth Cir. 2000)(observing that employers are free to amend or terminate ERISA

welfare benefit plans unilaterally unless employees have bargained for contractually vested

rights, and whether these rights exist is determined by application of general principles of

contract)).

       Given those, principles, courts are concerned about the possibility plan administrators will

abuse their unilateral power to amend policies, including by doing so despite the existence of

contractually bargained, vested rights. See, Id; See also Shane V. Albertson’s Inc, 504 F.3d 1166,

1168-1169 (9th Cir. 2007); Alday V. Raytheon Co., 693 F.3d 772, 795 (9th Cir. 2012). Thus,

because this risk only arises when a policy is amended, whereas this case pertains to a change in

the law,the cases cited by Standard, which only policy amendments, are inapposite. See



PLAINTIFF’S RESPONSE^EPLY - p. 5 of 34                       Megan E. Glor, Attorneys at Law
                                                              707 NE Knott Street, Suite 101
                                                            Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY            Document 42       Filed 01/27/20      Page 10 of 38




Rustad-Link,supra, 306 F. Supp. 3d at 1233 (rejecting insurer’s arguments that because the

discretionary ban at issue became effecti٧e after the plan was issued, it did not ٧oid the

discretionary clause, and that “to apply the Regulation retroactively would interfere with its

vested contract rights     and holding, “the Regulation is applied where it was in effect at the

time the claim arose.. .” Id. at 1234); Murray, supra, 2011 u.s. Dist. LEXIS 13962, at *10-11

(statutes banning discretion apply where the cause of action accrued after enactment of the ban).

       There is no merit to Standard’s assertion that the “Court must resolve” the issue of standard of


review “to rule on the merits.” Def. Mot., p. 28. Implicitly, in McDaniel V. Chevron Corp., 203 F.3d

1099 (9th Cir. 2000), the Court did have to reach such conclusion, however, courts in various ERISA-

governed benefit cases have concluded that one party would prevail under either a de novo review or an

abuse of discretion review and tlius, not needed to reach a conclusion as to which review standard

applies. See ‫ج‬.‫ج‬. Petrusich V. Unum Life Ins. Co. ofAm., 984 F. Supp. 2d 1112 (D. Or. 2013) (after

stating the parties' positions regarding applicable standard of review, “The Court concludes, liowever.

that it need not determine whether a    „ovo or a heightened abuse-ofdiscretion standard of review is

warranted in this case. ٧iewing the facts in the light most favorable to Unum, the Couit concludes that‫؛‬

even under a deferential abuse-of-discretion standard, Unum’s evaluation of the record...was a cursory.

superficial paper review. ...Accordingly, the Court concludes even under the most deferential review

(and, therefore, under either standard of review) the record does not support Unum's denial...”); Rolf V.

Health & Welfare Plan for Emples. of Cracker Barrel old Country Store,T‫ ؛‬T. ‫؟‬ιορρ.ΐά пш, แร (ΰ.

Kan. 1998) (“While resolution of this issue may determine the applicable standard of review, the court

need not decide it. The court concludes that the final decision to deny benefits...was reasonable under

either an arbitrary and capricious standard or de novo review.”). Under either standard of review‫؛‬

Standard’s denial decision should be overturned.


PLAINTIFF’S RESPONSE/REPLY - p. 6 of 34                       Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20        Page 11 of 38




       2,      Standard Ignores Case-Specific Evidence Of Bias.

Standard acknow!edges that the Court “must weigh” case-specific factors that tend to show bias

as ‫؛‬t “conducts ‫؛؛‬ts] abuse of discretion review” (Def. Mot., p. 32), but then rote!y asserts the

“any reasonab!e basis” test, even though it “Is no longer good law.” PI. Mot., p. 18 (quoting

Salomaa V. Honda Long Term Disabilhy Plan, 64TT .Tà bbb, 6٦T ‫ ؛‬٩٢١١ Cïï.lQWÎY See ฉ๙.

Mot., pp. 32-33.

        Wright has shown through case-specific factors that Standard and its consultants

exhibited bias throughout their claim and appeal review. See PI. Mot., pp. 19-20. Standard

ignored the nature of fibromyalgia and failed to fairly or fully analyze the record^

including Wright's appeal, which overwhelmingly documented chronic pain, consistent with her

fibromyalgia diagnosis. Standard failed to obtain an in-person examination even though

Wright’s claim involved both subjective symptoms of fibromyalgia (with the treating provider

fully supporting disability) and mental health symptoms, and Standard’s assertion the policy’s

mental illness limitation applies. See PI. Mot., pp. 30-31 (quoting, inter alia, Laurie V. United of

Omaha Life Ins. Co., No. 3:14-CV-01937-YY, 2017U.S. Dist. LEXIS 35430, *43-44(D. Or.

Jan. 23, 2017)(“Moreover, where the diagnosis, such as CFS in this case, is based on subjective

symptoms, it ‘can be evaluated more fully through an actual examination than by a mere review

of a patient's medical record.’”); Sheehan V. Metro. Life Ins. Co., 368 F. Supp. 2d. 228, 255

(S.D.N.Y. 2005)(“Courts discount the opinions of psychiatrists who have never seen the patient

for obvious reasons. Unlike cardiologists or orthopedists, who can formulate medical opinions

based upon objective findings derived from objective clinical tests, the psyclilatrist typically

treats his patient’s subjective symptoms... surely Dr. Prati was right in testifying that when a

psychiatrist evaluates a patient’s mental condition, ‘a lot of this depends on interviewing the

PLAINTIFF’S RESPONSE/REPLY - p. 7 of 34                        Megan E. Glor, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Poitland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42         Filed 01/27/20       Page 12 of 38




patient and spending time with the patient,...a methodology essential to understanding and treating

the fears, anxieties, depression, and other subjecti٧e symptoms the patient describes.’” (record

citations omitted)). Wright’s claim involves fi bromyalgia, a condition which, according to the

CDC, has as among its “most common symptoms” both “depression” and “anxiety.” See https://

www.cdc.gov/arthritis/basics/ fi bromyalgia.htm (last accessed Jan. 21,2020). See also SR 1382

(SSA), 868 (American College of Rheumatology criteria). Even Standard lists “mood disturbance

as a fi bromyalgia symptom in its “Fibromyalgia Syndrome” statement. SR513.
                                                                            4




       3,      Wright Is Entitled To Reinstatement Of Her Claim Under Either Standard
               Of Review.


               a. Wright’s providers agree she is disabled by her physical symptoms.

       Standard acknowledges Wright suffered and took medical leaves of absence for a

constellation of physical conditions (various joint pain, kidney stones, fatigue, sleep disorder‫؛‬

gastric bypass surgery, and chronic headaches) as well as for mental health disorders (anxiety.

ADD, depression). Def. Mot., p. 3. Indeed, six of the nine conditions cited by Standard - pain.

fatigue, sleep problems, chronic headaches, anxiety and depression - are “common symptoms’

of fibromyalgia, https://www.cdc.gov/arthrltis/basics/fibromyalgia.htm (accessed 1/21/20).

Wright has been diagnosed with fi bromyalgia, and four of Standard’s fi le review consultants

acknowledged the diagnosis. SR 535, 1219 (Dr. Durtschi), 516 (OHSU), 501, 488, 100, 1400‫؛‬

(Standard’s consultants).

       Standard admits Wright and her physicians stated in her applications for STD and LTD

benefits that she was disabled by fi bromyalgia. Def. Mot., p. 3 (citing SR 994, 510, 663).


4 Standard’s “Fibromyalgia Syndrome” statement (SR 513), is consistent with its efforts to apply
the Mental Disorder limitation in disregard of the fact Wright is disabled by a physical condition.
The document almost exclusively cites research of a single physician and statements by the ACR
made in 1990, while omitting any recent research, the CDC, etc.
PLAINTIFF’S RESPONSE/REPLY - p. 8 of 34                        Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Poitland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20       Page 13 of 38




Standard recites from copious medica! records that document Wright’s severe and chronic pain.

See Def. Mot., pp. 2-27‫ ؛‬see pp. 12-27, supra (addressing Standard's slanted review of the

medical record). Wright’s primary care physician. Dr. Durtschi, repeatedly documented

Wright’s chronic, severe and disabling pain:

        November 2014: Confirming on Standard’s medical leave form that Wright suffered
from “[s]ymptoms of chronic pain and anxiety” and that her condition would persist for her
"lifetime” (SR 1903) and flare. SR 1904.

       February 2015: The “chronic problems” “continue to be disabling, and especially
because of wide[]spread pain she feels completely unable to return to work.” SR 582. “remains
completely unfit to return to work” mainly due to “debilitating fi bromyalgia and chronic pain”
and her “prognosis for return to work is poor.” SR 584.

       June 2015: Wright had “widespread pain as a result primarily of fi bromyalgia,
complicated by depression, chronic headaches.” SR 434. Wright’s depression was “!!nproved
recently” (SR 436), yet she remained disabled by chronic pain. SR 434.

       March 2016: Wright “continues to feel achy and uncomfortable most of the time” (SR
284) and her “Chronic pain and fi bromyalgia continues to be disabling.” SR 286.

       March 2016: “chronic pain and fi bromyalgia,       clironic abdominal pain.” SR 284.
       September 2016: Wriglit suffered “pain...quite disabling at times.” SR310. She was
 on permanent disability.” SR 308.

          April 2017: “chronic conditions” Include fi bromyalgia and IBS. SR 1233. “on [SSDl],'
 'still spends about 3 days per week in bed...due to pain.” Id.

         October 2017; “chronic pain related to fi bromyalgia, and as a result is completely
disabled.” SR 1272. “...unable to sit, stand, walk, for any consistent amount of time due to
pain...” Id. “Disabling fibromyalgia,” “depression...well controlled.” SR 1274.

       Contrary to Standard’s misplaced characterization of Dr. Durtschi’s January 2018 letter

as an “impassioned” letter that is “not supported by [his] medical notes” (Def. Mot., p. 34), his

assertion Wright is unable to “attend work on a consistent basis due to pain and fatigue” (SR

1219) and the restrictions and limitations he provided were consistent with his own records and

the medical record as a whole. SR 1219. See PI. Mot., pp. 12 and/or 22-24.


PLAINTIFF’S RESPONSE/REPLY - p. 9 of 34                       Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY             Document 42        Filed 01/27/20      Page 14 of 38




                b. Standard and ‫؛‬ts medica! consultants ignore the nature of fibromyalgia.

        Standard argues Wright was disabled due to a Mental Disorder when she left work In

November 2014 and that her physicians predicted she would return to work in a relatively short

period of time,5 and that there is a lack of evidence her physical condition deteriorated after

November 2014. Def. Mot., p. 2. Like its consultants. Standard ignores and downplays that

Wright suffers classic symptoms of fibromyalgia, which includes among its “most common‫؛‬

symptoms depression and anxiety. See p.        supra. See also PI. Mot., pp. 20-21 (addressing case

law, the OSHU Fibromyalgia Clinic’s report (SR 516-20), the American College of
Rheumatology (“ACR”) criteria (SR 868-869) and the Mayo Clinic (SR 870)). It is not

surprising Wright was worn down with associated problems of obesity, lack of exercise, and

negative effects of pain medications.

       Wright’s Motion shows Standard’s consultants documented her chronic pain and

diagnoses, including fi bromyalgia, but arbitrarily attributed her disability to stress and

depression, which they asserted supported the diagnosis of a Somatic Symptom Disorder. See

PI. Mot., pp. 6 (Dr. Fraback, Dr. Gwinnell (2015)), 11 (Dr. Kleikamp, Dr. Grant (2017)), 13-14

Dr. Campo (2018), 22. Having never met Wright, there was no reasonable basis for their

assertions her treating physicians were incorrect in concluding she suffered disabling

fibromyalgia, particularly in light of her extensive record of chronic pain.




5
  Contrary to Standard’s assertion. Dr. Green did not state at the outset of disability “but for the
impact of her mental disorder she was capable of working in her own light duty occupation” or
“that she would return to work in a relatively short period of time.” Def. Mot., p. 2. Dr. Green
stated tliat she understood Wright’s disability was medical in nature and that treatment may be
prolonged. SR 626.
PLAINTIFF’S RESPONSE/REPLY - p. 10 of 34                       Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20       Page 15 of 38




       Whl!e it is true Dr. Fraback stated that Dr. Durtsch‫ ؛‬had to!d him Wright “should be able

to perform her usual occupation for a different employer” (Def. Mot., p. 1      , Dr. Durtschi made

that statement in April 2015, more than two years before the relevant point in time. By the time

Standard terminated Wright’s claim in July 2017, Dr. Durtschi had confirmed numerous times

that his patient could not return to work and had documented her sevei'e symptoms and disability.

See p. 9, supra. By then, Wright had been struggling ftom clironic pain for 21/2+ years despite not

working. Dr. DurtschFs opinion slie was disabled in 2017 was well founded, based upon years of

clinical observation and the fact she had not recovered years after leaving work.

       Standard has no I'esponse to the fact Dr. Kleikamp (2017) implausibly asserted (after his

two-page recital of grueling symptoms and conditions), “1 do not see any single problem or any

constellation of problems of sufficient severity to limit her from her usual light-level occupation‫؛‬

or that he admitted tliat, given Wright “has now been off work for 3 years and..shown little

change in her symptom complaints,..the prognosis is guarded.” See PI. Mot, p. 11 and SR

98-101. Standard ai-gues Dr. Kleikamp's conclusions should be credited under an “abuse of

discretion” analysis. Def. Mot., pp. 24-25, 33. However, Standard fails to acknowledge

case-specific factors that underscore that his opinion, which disregarded the record as a whole

and the nature of fibromyalgia, was arbitrary. See PI. Mot., pp. 18-20.

       Standard does !lot address Dr. Campo’s (2018) ijnplausible claims tliat lie rejected Dr.

Durtschi’s opinion (which lie admitted was “somewhat persuasive”) based upon a lack of

‫؛‬radiographic assessment of tlie claimant’s pain” or “evidence of significant synovitis” (SR


 Psycliiatrist Dr. Gwinnell (2015) did not opine whether Wright was disabled by her chronic
pain, but deferred entirely to Dr. Fraback, asserting, “it does not appeal', according to Dr.
Fraback, that tlie fi bromyalgia would be seen to be limiting/restricting Ms. Wright’s function.'
SR 488 (emphasis added). See Def. Mot., p. 13.

PLAINTIFF’S RESPONSE/REPLY - p. 11 of 34                      Megan E. Glor, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, ٥R 97212,503-223-7400
         Case 3:18-cv-01948-YY         Document 42        Filed 01/27/20       Page 16 of 38




1400), even after admitting that Wright had a “long standing history of myofascial pain disorder

and fibromyalgia” and “significant pain requiring as much as 130 mg of morphine a day.” SR
1400. See PI. Mot., p. 14‫ ؛‬See also, pp. 33-34, infra (addressing the inadequacy of Dr. Campo’s

appeal review).

         Dr. Durtschi's clinical opinion, based upon years treating Wright, is persuasive. It is

consistent with Wright’s long history of chronic pain and diagnoses of fi bromyalgia, multiple

injuries, illnesses and surgeries, the fact she has submitted to a host of treatments that have

caused significant side effects, including painful injections, and the conclusions of OHSU’s

Fibromyalgia Clinic. It is also consistent with Dr. Green’s conclusions. See pp. 28-29, 32-33,

infra.
                c. Standard presents a slanted, misleading review of the record, which
                   documents chronic, disabling, severe pain.

         Standard's summary of Wright’s medical record often understates the frequency and

severity of her physical symptoms, ft also plucks facts out of context, creating the impression

Wright was less affected by physical symptoms than she was:

     ‫ا‬   March 2012. Standard asserts:


         On March 8, 2012, Wright visited her Naturopathic Physician, Dr. Deborah Rice, for
         “fatigue and malaise” following a February 2012 pancreatitis surgery. (AR 1602-1603).
         Although Dr. Rice noted that Wright was “doing much better” following her surgery,
         Wright told Dr. Rice that she was "a little hesitant” to return to work and it appears that
         Dr. Rice excused her from work through the end of March. (AR 1602, 1605).

Def. Mot., p. 4 (emphasis added).

         Actually, the “Reason for Appointment” was to “[djiscuss bladdei- tx meds.” SR 1602.
         Ten days after gallbladder surgery, Wright had a fever and bowel and urinary elimination
         problems. Id. She was suffering from “easy fatigue” even before the surgery and its
         complications. SR 1607. In the context of Wright’s history, recent surgery and
         complications, her "fatigue and malaise" and “hestitan[cy]” to return to work are
         understandable.
//


PLAINTIFF’S RESPONSE/REPLY - p. 12 of 34                       Megan E. Glor, Attorneys at Law
                                                                7071 Knott Street, Suite 101
                                                              Portland, OR 97212,503-223-7400
        Case 3:18-cv-01948-YY        Document 42        Filed 01/27/20      Page 17 of 38




    ‫ا‬    March 2013. Standard asserts:


         FJbromyalgia ‫؛‬s noted for the fi rst time without additional explanation in Wright’s
         March 21,2013 visit to her primary care physician. Dr. Hyrum Durtschi, in which he
         describes her condition as “mostly stable”... (AR 535).

Def. Mot., p. 4.

        Actually, whether the result of Standard’s recoi'ds request or an error in transmission,
        only the very end of Dr. Duitschi’s March 21,2013 office note is in the record. SR 535.
        Visible on the same page, however, is his April 8, 2013 office note, which documents
        that fibromyalgia had been an active problem since August 20, 2012. Id. The diagnosis
        was later confirmed by Dr. Durtschi {see PI. Mot., pp. 22-24) and the ٥HSU
        Fibromyalgia Clinic {see id., p. 4), and four of Standard’s consultants acknowledged it.
        PI. Mot., p. 22.

   ٠    June 2013. Standard asserts:


        In early June 2013, Wright suffered leg ftactures after falling down a 6-8 foot
        embankment or cliff when hiking on the beach with her husband. (AR 539).

Def. Mot., p. 4.

        Wright “fell down a 6-8 foot embankment or cliff, landing on the rocks below” and “was
        airlifted to the local hospital, then taken by air transport to Legacy” where she underwent
        surgery and was hospitalized for a week. SR 539, 1686. She also suffered a ftacture of
        the distal fibula that did not require surgery. SR 539. On June 24, she reported severe
        leg pain” and remained “non-weight bearing” and had suffered hip pain since the fall. SR
        1686 (APS Form). Followup surgery was scheduled “In about 3 weeks.” AR 540. This
        was a horrific fall that resulted In severe Injuries that plagued Wright for many months.

   ٠    August 2013. Standard asserts:

        On August 14, 2013, Wright noted that the [leg] pain was “too much” when she tried
        tapering, that she was feeling “very fatigued,” and she was continuing to maintain her
        Dilaudid regimen without reduction. (AR 541-542). She told Dr. Durtschi that she was
        “worried how she Is going to return to work.” Again Dr. Durtschl discussed with Wright
        “management of fatigue with tapering medication and increasing activity.” {Id)

        On August 28, 2013, Wright reported “healing well” yet continuing to take Dilaudid
        three times per day. (AR 542-543). Her fi bromyalgia pain “is not very significant
        recently.” (AR 543).

Def. Mot., pp. 4, 5.

PLAINTIFF’S RESPONSE/REPLY - p. 13 of 34                     Megan E. G!or, Attorneys at Law
                                                              7071 Knott Street, Suite 101
                                                            P0rt!and,٥R 97212,503-223-7400
       Case 3:18-cv-01948-YY         Document 42        Filed 01/27/20       Page 18 of 38




       For context. Dr. Durtschi had noted on July 31,2013, that Wright’s pain from her severe
       injuries was “very gradually improving,” but “headaches have been worse, with neck
       tightness and strain from using her walker.” SR 540(emphasis added). He noted she
       had “continued significant distracting pain, inability to drive, inability to walk
       unassisted.” SR 541, SR 1678. By August 15th, Wright had “tried tapering, but it has
       been very difficult due to increased pain with increasing her activity.” SR 541. On
       August 28th, she was “becoming very frustrated with not being able to do daily life
       activities and is worried how she Is going to return to work.” SR 542.

       Standard’s summary omits the first highlighted fact, which shows continued fallout from
       the severe fall. The second puts her worry in context: She wondered how she would be
       able to work when she was struggling to manage daily life activities.

       Context for Dr. Durtschi’s comment that Wright’s fibromyalgia pain “is not very
       significant recently”(SR 543) is also omitted. He had noted on July 31 that the Tramadol
       Wright was taking for her fall injuries “seems to be helpful, and she notes that she has not
       had any of her typical fibromyalgia pain.” SR 540.

   «   October 2013. Standard asserts:


       In October 2013, after returning to work, Wright described an increase in her anxiety
       with “a couple of panic attacks in the last few weeks.”(AR 545-546). She also noted that
       she was “very easily distracted” due to her ADD and experiencing “much worse”
       fibromyalgia pain, requesting “paperwork so that she can go home occasionally when
       symptoms get worse and work from home for a day or 2. {Id.) She has done this in the
       past.”(/،/.)

Def.Mot., p. 5.

       Standard omits that Wright “continues to work with physical therapy” and “uses a cane or
       walker at all times.” SR 544. Standard omits that the fibromyalgia pain had “worsened
       significantly since returning to work” and that she “is working with the ergonomics folks
       at her job to see if a solution can be found.” Id. Wright was also referred to massage
       therapy for leg pain. SR 546. Thus, the chart note confirms Wright was suffering
       chronic pain yet actively seeking both treatment modalities and ergonomic solutions to be
       able to keep working.

   ٠   December 2013. Standard asserts:


       Wright continued to experience symptoms of ADD, anxiety, fibromyalgia, and
       headaches, and now abdominal pain, into December 2013. (AR 547-549). Her
       fibromyalgia medication was not working well, she was feeling “achy all over,” and she
       and Dr. Durtschi explored alternatives. {Id.) “She does not exercise at all." {Id) She
       continued to experience headaches, taking 60 oxycodone per month. {Id) She voiced
       concerns that work is “a stressful environment” and that “[s]he feels she may lose her job

PLAINTIFF’S RESPONSE^EPLY - p. 14 of 34                      Megan E. Glor, Attorneys at Law
                                                              707 NE Knott Street, Suite 101
                                                            Portland, OR 97212,503-223-7400
        Case 3:18-cv-01948-YY         Document 42       Filed 01/27/20      Page 19 of 38




        within the next month.” {Id) She was given a referral to a psychologist “for help with
        relaxation to treat anxiety and fibromyalgia.” {Id.)

Def. Mot., p. 5.

        Dr. Durtschl's December 5,2013 chart note states, “Patient has a history of widespread
        pain. Things have been worse recently.” SR 547. Standard includes his statement that
        Wright “does not exercise at aí,” but omits the next sentence: “However,she is fairly
        active at work with walking, and at the end of the day she finds herself feeling exhausted
        and hurting.” Id. (emphasis added). Standard also omits that “most fibromyalgia tender
        points are positive." SR 548. Standard Includes Dr. Durtschi’s referral to a psychologist,
        but omits his plans for a “trial of gabapentin...with goal of Improvement in her
        fibromyalgia pain and daily headaches” and “referral to pain class and ultrasound for
        abdominal pain.” Id. (emphasis added). Standard’s summary suggests Wright is simply
        lazy and emphasizes one mental health treatment but omits three non-psychological pain
        treatments.



    ٠   January 2014. Standard asserts:

        After taking a trip where she wanted to be active, she took additional oxycodone, lOmg
        three times per day, whicli was “remarkably effective” In decreasing her fi bromyalgia
        pain. (AR 549). She reduced her oxycodone intake after the trip and again felt “pain in
        hei- arms and especially in her thiglis” more in her muscles than in her joints. {Id.)

Def. Mot., p. 5-6.

        Contrary to Standard's assertion, Wright increased her oxycodone during her trip (of a
        “few days”), not aftei- it. She did so “because she wanted to remain active,” but reduced
        her dose thereaftei-. This was all in the context of fi bromyalgia pain that was “somewhat
        worse I'ecently.” SR 549.

    ٠   April 2014. Standard asserts:

        In April 2014,...Wright underwent a neuropsychological evaluation with Dr. Ma[r]on
        who provided a detailed report with her findings. (AR 525-531). Dr. Ma[r]on noted that
        Wright is a “bright woman” whose emotional functioning demonstrated “moderate to
        severe symptoms of emotional distress and anxiety,” despite being on medication for
        depression and anxiety. (AR 530). Wriglit informed Dr. Ma[r]on that her depression and
        anxiety is impacted by stress...

Def. Mot., p. 6.

        Dr. Maron also documented Wright’s chronic pain: “Ms. Wright endorsed 'bad' pain
        ‘everywhere’ in her body and tension headaches. She said that she rubs her arms, neck,
        shoulders, and forearms so hard that she sometimes leaves bruises.” SR 526. Dr. Maron
     observed obvious signs of pain, including inability to “get comfortable in her chair,”
PLAINTIFF’S RESPONSE/REPLY - p. 15 of 34                   Megan E. G!or, Attorneys at Law
                                                              707 NE Knott Street, Suite 101
                                                            Portland, OR 97212,503-223-7400
        Case 3:18-cv-01948-YY              Document 42     Filed 01/27/20       Page 20 of 38




        rubbing of her body, grimacing and sighing. SR 530. Dr. Maron linked inconsistency in
        Wright’s test results to both “emotional distress and pain.” SR 530(emphasis added).
        She also recommended Wright be seen at the Fibromyalgia Clinic. SR 531.

    ٠   May 2014. Standard asserts that in early May:

        Wright visited Dr. Durtschi for foot pain and “worsening” fi bromyalgia. (AR 554-555).
        He increased her gabapentin medication and again approved an increase in oxycodone to
        4 tablets daily if needed. {Id.)

        Wright returned to Dr. Durtschi a few weeks later on May 29, 2014, complaining of
        mouth discomfort, with a “burning feeling” and “metallic taste” that “seems to start
        nearly every day about the time she starts work.” (AR 556-558). Dr. Durtschi opined that
        her mouth discomfort “[s]eems to be strongly correlated with work.” (AR 558.).

Def. Mot., p. 7.

        Standard omits “widespread chronic pain” “affecting the legs, hands, arms, back” which
        is “still very limiting at times” and that Wl'ight “mentions that the neuropsychologist
        suggested the possibility of the OHSU fi bromyalgia clinic.” SR 554 (May 6). On exam,
        Wright’s feet demonstrated “point tenderness on the plantar surface.” SR 555 (May 6).

        On May 29, Dr. Durtschi noted Wright’s fibromyalgia pain was !!nproving with
        gabapentin and Cymbalta. SR 558. He noted her mouth pain was “suggestive of burning
        mouth syndrome” and recommended ruling out dental issues and considering titrating
        gabapentin. Id. He made no suggestion her mouth pain be treated with mental health care.

        Standard omits from its Statement of Facts psychiatrist Dr. Jennifer Creedon’s May 2014

evaluation. She found very manageable depression, anxiety and clear signs of chronic pain. SR

521-24. Regarding anxiety and depression. Dr. Creedon noted, “cun'ently, she is doing fairly

well. . . (rating her mood at 7/10), though does endorse significant stress related to lier job and

relationship that sometimes get her down.” SR 521. She also noted “[s]ome intermittent anxiety

that will come ‘out of nowhere,' describes that she will feel like she needs to ‘crawl out of her

skin’ due to these episodes.” Id. She noted Wright “[e]ndorse[s] a history of depressive

episodes,” but “does not meet criteria...at this time.'   SR 523.




PLAINTIFF’S RESPONSE/REPLY - p. 16 of 34                        Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY            Document 42         Filed 01/27/20       Page 21 of 38




        In contrast. Dr. Creedon documented abundant evidence of chronic pain that interfered

with Wright’s sleep and daily life. Wright reported her “[s]leep is good, although only when she

takes triazolam, if slie misses it she reports that she will ‘not sleep at all’” and that her

 ‫؛‬h]usband reports that she moans in pain during her sleep.” Id. Dr. Creedon noted Wright “has

chronic pain of multiple etiologies (13 prior surgeries, broken limbs, fibromyalgia) which

she reports is present 'everywhere and all the time.’” AR 521 (emphasis added). Dr. Creedon’s

clinical opinion was that “[c]hronic pain also appeal's to significantly impact presentation.” SR

523. Mental status examination findings included “wrings hands and rubs on arms frequently

tliroughout interview.” SR 523. See SR 1219 (Dr. Durtschi, descl'ibing Wright as “nearly

always in pain,” shown by “shift[ing] positions to fi nd some relief,” “rubfbing] her arms and

thighs,” “looks fatigued.”).

        Dl'. Creedon recommended “titrating upwards” Duloxetine (Cymbalta), which she

described as “a good choice for addressing depression, anxiety and chronic pain.” SR 523

(emphasis added). She also recommended potentially “switching trazodone to a TCA [tricyclic

antidepressant] at night” to help with “sleep, depression and pain, though would come with

additional side effects.” Id. (emphasis added). Dr. Creedon's report (based upon in-person

evaluation) primarily paints tlie picture of a patient who suffers chronic pain, consistent with the

medical record as a whole.


        Wright’s pain persisted tlirough the summei' of 2014. Standard notes that wlien she saw

Dr. Durtschi on July 3, 2014, she “continued to report a positive response to Cymbalta and

gabapentin for her depression, anxiety, and fi broiuyalgia. (SR 558-560).” Def. Mot. p. 7. This

extract tells part of the story. Wright “particularly noted leg pain persisfing...a little worse on

the right” (SR 559, emphasis added) and reported “Fibromyalgia, widespread pain” that had

PLAINTIFF’S RESPONSE/REPLY - p. 17 of 34                         Megan E. G!or, Attorneys at Law
                                                                  707NE Knott Street, Suite ]01
                                                                Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20      Page 22 of 38




responded at least partially" to Cymbalta and gabapentin. SR 560(emphasis added). Dr.

Durtschi endorsed a “‫؛‬a] sit to stand desk." Id.

       Standard continues its summary, minimizing Wright’s chronic pain and other physical

symptoms:

   ‫ا‬   November 2014. Standard asserts:


       Wright followed up with Dr. Durtschi...on November 21, 2014. (AR 573-575). Wright
       described her fi bromyalgia pain as “decreased somewhat” but “continues to have
       significant neck and shoulder and right leg discomfort. Right leg problems have persisted
       since a leg fracture a year ago.” (/،/.)...She also noted tremors in both her hands and
       balance problems... {Id.).

Def. Mot., p. 10 (emphasis added).

       Actually, Dr. Durtschi observed on his “Exam,” the tremor and balance problems Wright
       reported. SR 574. He noted a "mild bilateral hand tremor” (SR 575) and assessed
       “tremor, difficulty with balance.” Id.

       Standard’s summary of Dr. Durtschi’s Attending Physician’s Statement authorizing

medical leave in November 2014 suggests he found ]Nv'xgh.[primarily disabled by depression:

   ٠   Standard asserts:


       Wright’s medical leave of absence began on November 8, 2014. Dr. Durtschi’s Attending
       Physician’s Statement lists “disabling depression” in addition to “severe, limiting
       widespread pain” as the reasons for needing a medical leave. (AR 663).

Def. Mot., p. 9 (emphasis added).

       Actually, he listed “Fibromyalgia” as Wright’s “primary diagnosis” and “MDD” (major
       depressive disorder) as the “secondary diagnosis.” SR 663. He described Wright’s
       “restrictions and limitations” as “severe, limiting widespread pain and worsening,
       disabling depression.” Id. A fair recitation of this record In a case involving fibromyalgia
       - with depression one of its “most common symptoms” {see p. 3, supra) — would point
       out that “fibromyalgia” was the treating doctor’s “primary diagnosis‫؛‬     particularly
       where the insurer has promised to pay without limitation if the physical condition is
       disabling, regardless of concurrent disabling mental health conditions. SR 26.

       Further, remarking on an anticipated return to work date of 1/6/14, Dr. Durtschi noted,
       “medical leave required for disabling symptoms and therapeutic Interventions,” including

PLAINTIFF’S RESPONSE/REPLY - p. 18 of 34                     Megan E. G!or, Attorneys at Law
                                                              707 NE Knott Street, Suite ‫ا‬0‫ا‬
                                                            Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20       Page 23 of 38




        PT, sports massage, exercise program, taJk therapy and chnic visits. SR 663. His
        treatment plan consisted offour interventions to address only physical symptoms.

        Standard omits Dr. Durtsclii’s November 5, 2014 Certification of Health Care Provider

foim. SR 1903-04. He noted Wright’s condition began “prior to 2012" and had a “‫؛‬p]robable

duration" of “lifetime.’   SR 1903. Asked to “‫؛‬d]escribe other relevant medical facts,” Dr.

Durtschi noted, “symptoms of chronic pain and anxiety.” Id. He predicted a treatment schedule

of up to five appointments per week, “episodes of severe and debilitating pain” approximately

four times per month with “periodic flares, resulting in the need to miss work” and “at times she

will be able to attend part day.” SR 1904 (emphasis in original).

   ٠    December 2014. Standard asserts:


        On December 11, 2014, Wright expressed to Dr. Durtschi that “she feels she is not likely
        to be ready to return to work at the end of this period of leave.” (AR 576-577). Notably,
        Dr. Durtschl did not conclude that she was incapable of working, “[s]he is strongly
        encouraged to further discuss question of disability with her psychologist... [Id.]

Def. Mot., p. 10.

       A review of the record provides context. Dr. Durtschi described Wright as a “58 year-old
       woman with fi bromyalgia, complicated by depression and anxiety, worsened
       significantly by work stressors.” SR 577 (emphasis added). He noted she was “Currently
       on short-term leave” and stated, “It will be very difficult for her to return to work at the
       end of the leave, although decision regarding how to proceed at that point Is still
       pending.” Id. His plan included nine approaches, eight of which directly addressed her
       physical symptoms (pain psychologist, sports massage, yoga, water therapy, medication,
       planned trigger point injections and follow up). Id.

        Given the disabling nature of Wright’s chronic pain, one would expect consideration of
        any return to work to be a topic of discussion with tlie treating psychologist, as Dr.
        Durtschi suggested. Id.

       Inexplicably, Standard omits from its Motion discussion of Wright’s December 1,2014

evaluation by OHSU’s Fibromyalgia Clinic. SR 516-20. &ePI.Mot., pp. 4-5. Wi'lght reported

“widespread and migratory pain,” ranging from 4 to 9/10, described as “achy and sharp,”


PLAINTIFF’S RESPONSE^EPLY - p. 19 of 34                        Megan E. G!or, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Portland, OR 97212,503-223-7400
        Case 3:18-cv-01948-YY         Document 42        Filed 01/27/20       Page 24 of 38




Improved by hot baths and aggravated by stress, with stiffness following prolonged inactivity.

SR 516. A review of systems was positive for, inter alia, fatigue, sleep problems, chronic IBS

symptoms, frequent headaches, dizziness, imparled coordination and cognitive difficulties. Id.

 18 of 18 tender points” were tender to palpitation. SR518. Wright was “unable” to perform

heel and toe walking and her tandem and her gait was “unsteady.” SR519.

        The Clinic confirmed the fibromyalgia diagnosis {id.) and made numerous treatment

recommendations, including a TENS unit for “moderate fibromyalgia pain and dysfunction,” a

sleep study, given “long history of non-restorative sleep and daily issues with fatigue” and the

fact “many patients with fibromyalgia additionally suffer from treatable sleep disorders‫؛‬

counselling “for both learning to manage life with chronic pain as well as her other stated life

stressors”, vitamin D for myalgia, arthralgia and fatigue, trigger point injections (“useful in

controlling the pain” and “part of the ‘multi-disciplinary approach’ of pain management that we

recommend in fibromyalgia”), a daily, gentle exercise program, and a “tr]eview of literature‫؛‬

highlighting current understanding of the physical nature of fi bromyalgia.” SR 519-520. See PI.

Mot., pp. 20-21.

    ٠   December 2014. Standard asserts‫؛‬


        Wright visited with a neurologist. Dr. Daniel Friedman, on December 31, 2014, to follow
        up on her history of lifelong headaches. (AR 617-618). Dr. Friedman noted “some
        numbness In her hands as well as loss of balance,” recommending an MRI. {Id) At her
        follow up appointment with Dr. Friedman on January 22, 2015, he noted that the MRI
        showed no evidence of significant spinal stenosis in the cervical spine. (AR 615). He
        also noted that she does have foraminal narrowing and he recommended trying
        wrist splints to see if it helps. {Id.) (emphasis added).

Def. Mot., p. 11 (emphasis added).

        Actually, wliile Wright reported a lifelong history of headaches, she saw Dr. Friedman
        because of an onset of frequent, severe headaches: “She is now having headaches 3-4
        times a week,” “right-sided head pain which is explosive,” at “8/10.” SR 617. He

PLAINTIFF’S RESPONSE/REPLY - p. 20 of 34                       Megan E. Glor, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Portland, ٥R 97212,503-223-7400
       Case 3:18-cv-01948-YY         Document 42        Filed 01/27/20       Page 25 of 38




       diagnosed migraine with aura. SR 618. Dr. Friedman found Wright to be a good
        historian. SR617.


       Dr. Friedman referred Wright for an MRI to rule out myelopathy(SR 618) and the
       negative result simply confirmed the migraines were not the result of a myelopathy. At
       the follow-up appointment. Dr. Friedman treated two separate conditions, headaches and
       hand numbness(SR 615), which Standard conflates. Standard omits that he
       recommended titrating gabapentin to address frequent and severe migraine. He
       recommended wrist splints for the hand numbness. SR 616.

   ٠    February 2015. Standard asserts:

       On Februai-y 6, 2015, in a follow up appointment with Dr. Durtschi, Wright complained
       of “widespread pain” and feeling “completely unable to return to work." (AR 582). She
       also noted that she “hopes to be approved ultimately for Social Security disability.” {Id.)
       Dr. Durtschi summarily determined that “she remains completely unfit to return to work
       due to “debilitating fibromyalgia and chronic pain, complicated by chronic
       insomnia, depression, and ADD.” (AR 584).

Def. Mot., p. 12 (emphasis added).

       Actually, Dr. Durtschi observed that Wright was in “[a]pparent discomfort,” “frequently
       shifting position and rubbing arms and legs.” SR 584. He also documented intermittent
       GI problems as well as hand numbness and tingling. SR 582.

       Having treated Wriglit for years. Dr. Durtschi was aware of the progression of her
       symptoms and diseases. He was well qualified to determine “she remains completely
       unfit to return to work” due to “debilitating fibromyalgia and chronic pain, complicated
       by chronic insomnia, depression, and ADD.” SR 584. He did not “summarily” determine
       she remained disabled. His statement Wright “is now working with a disability attorney,
       and hopes to be approved ultimately for [SSDI]” (AR 582) reflects his assessment his
       patient was unable to work and that her LTD and SSDI claims were appropriate. Making
       such an assessment over time is precisely what treating doctors do.

       Standard’s mischaracterizations continue:’


   ٠   May-June 2015. Standard summarizes physical therapy notes, asserting:

       Between May and June 2015, Wright visited her physical therapist, Ms. Swanson, five
       times. In her progress and therapy notes, Ms. Swanson noted that: Wright continued to
       feel pain; she was not exercising; she was able to complete household tasks such as
       cleaning but that it hurt due to not pacing herself; she helps care for two of her
       grandchildren; and she is able to do “fun things with friends” to feel better. (AR 475).
’ Standard’s mlscharacterization of Dr. Green’s opinion (Def. Mot., pp. 34-35) is addressed
on pp. 32-33, infra.

PLAINTIFF’S RESPONSE/REPLY - p. 21 of 34                     Megan E. Glor, Attorneys at Law
                                                              707 NE Knott Street, Suite 10]
                                                            Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY          Document 42       Filed 01/27/20       Page 26 of 38




       Ms. Swanson emphas‫؛‬zed...the “‫؛‬mportance of avoiding flare ups but staying active” by
       learning to pace herself. (AR 481). Her conclusion was that with proper stretching,
       exercise, and physical therapy, Wright “demonstrates good potential to achieve
       established goals to address the documented impairments by participating in skilled
       physical therapy services.” (AR 467).

       And indeed, Wright told Ms. Swanson she “felt more relaxed” and “less focused on
       pain,” noticing improvements in her pain level when she paced herself. (AR 457).
       Wright was able to walk for several days on the beach “with less pain and definitely less
       limping." (AR 449). She continued to struggle witli mental tasks, however, such as “time
       management and managing appts” which led to her missing her aquatic therapy class and
       not scheduling recommended yoga and persistent pain classes, (ƒ،/.) Ms. Swanson
       continued to report that Wright would show improvement “if she can be consistent with
       her physical therapy appts and follows through with taking the persistent pain class and
       doing her HEP ‫؛‬home exercise program].” (AR 454).

Def. Mot., p. 14-15 (empliasis added).

       First, Standard includes vague statements about Wright’s pain (bolded), but omits
       copious documentation that the pain continued to be disabling. For example:

       o   Visit 1 (5/6/15):
               ■   “Presents to PT with signs/symptoms of fibromyalgia and long hx of
                   persistent pain.” The “Primary functional goal” on a Pain Disabiliw Index
                   (PDl) was a score of 33 or less; Wright’s score was 45. The 'PT goal for
                   Wright on a scale of family/home responsibilities was < 3/10 whereas Wright
                   was currently at 8-9/10. SR 471 (emphasis added).
               "   “Hurts‘all over’-bilateral knee pain R.L, bilateral feet and ankle pain.
                   Dx’d with fibromyalgia, arms, neck, head pain. Has Gl issues. Had hernia
                   and still has pain from prev. surgery.” SR 475 (emphasis added).
               ٠   “Has‘always’had pain but‘just keeps going.’” “Currently gets HA'S daily.
                   Couldn’t get out of bed on Friday due to HA. HA’s start with pressure and
                   pain in upper trap region and the ‘move up’ to head.” SR 476 (emphasis
                   added).
               ■   Positive shoulder pain tests: “supraspinatus, biceps, etc. ARE tender” (but
                   “not consistent with impingement.”) SR 479.

       o
           Visit 3 (5/19/15): Felt much better after previous treatment, noticing improvements
           with pacing. SR 457.

       o
           Visit 4 (6/9/15): Wright’s PT score remained nearly the same at 8/10 (with a goal of <
           3/10); an additional PT goal was added; “Be able to walk a fl ight of stairs foot over
           foot without difficulty or increased pain” but was “not met.” SR 450 (emphasis
           added).



PLAINTIFF’S RESPONSE/REPLY - p. 22 of 34                    Megan E. Glor, Attorneys at Law
                                                             707 NE Knott Street, Suite 101
                                                           Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20      Page 27 of 38




       0
            Visit 5 (6/25/19): “Increase back pain due to recent fall.” SR 437 (emphasis
            added). Wright’s rehabilitation potential remained “fair.” SR 439.

       Second, Standard paints a picture of someone more functional than Wright was. For
       example, within the PT note ftom which Standard cherry picks that Wright had much less
       limping and took several beach walks, PT Swanson also noted, “Lots of pain everywhere
       today” and a “PDI score” of 52(“worse than previous” score of 45). SR 447.

       Third, while it is true PT Swanson noted on June 9 that Wright “would show
       improvement ‘if she can be consistent with her physical therapy appts and follows
       through with taking the persistent pain class and doing her HEP [home exercise
       program],” Standard omits that Ms. Swanson had found Wright’s rehabilitation potential
       to have declined by this time, ftom “good”(noted on SR 482(5/6/15), 463 (5/12/19), 458
       (5/19/15)) to “fair.” SR 449 (6/9/15), 439 (6/25/15)(potential for rehabilitation,“by
       participating in skilled [PP] services” “fair.”).

   ٠    Sept-October 2015 (PT). Standard asserts:

       Wright began her first [PT] visit [5/6/15] reporting severe pain radiating down her
       back and leg, taking almost double her prescribed oxycodone medication (up to
       ten pills per day) after three weeks of physical therapy reported tliat her pain was
       significantly improved and she had returned to her p!-escribed amount of six
       oxycodone pills per day. {Id) [AR 357-76].

DefMot., p. 16.

        The PT records actually confirm Wright had an onset of sciatica around early
        Septembei- and that by mid-October she had returned to hei- baseline level of
        chronic pain:

        o   9/23/15: “Severe pain started 3-4 wks ago in L hip, groin, leg. Tingling and
            numbness all 10 toes...now using cane to walk.” SR 369. “Pain is worse with
            standing...Tries to get up every 30 min to do something around the house, does
            stretches, etc. Limited to no more than Ihr sitting max. Limited to no more than 5-10
            min of standing walking.” SR 370. “Severe pain 10/10 [in] L hip radiating down L
            leg really deeply into ankle.” Id. Most lumbar exercises induced pain. SR 370-71.
            “Three weeks ago she started having severe L leg pain for no particular reason wliich
            is consistent with the dx of central sensitization.” SR 375.


        0
            9/30/15: “Pain so much improved. 6/10. Pain still radiating down leg.” SR 361.
            (emphasis added)

        ๐
            10/13/15: “Doing very well, feels like her pain is much more manageable and back to
            the way it was prior to the sciatica pain. Daily pain 6-7/10. SR 358. (emphasis
            added).

PLAINTIFF’S RESPONSE/REPLY - p. 23 of 34                      Megan E. G!or, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
       Case 3:18-cv-01948-YY         Document 42        Filed 01/27/20       Page 28 of 38




       Standard’s downplaying of Wright’s chronic pain, highlighting of intermittent activity to

imply Wright was more functional than she was, continues through the close of the record:

   ٠   February 2016. Standard asserts:

       ...on February 8, 2016, on a routine follow up appointment with Dr. Durtschi, Wright
       continued to report difficulties with her sleep and feeling depressed. (AR 277- 279). She
       described being able to remain lightly physically active during the day “with doing
       household tasks, sorting mall, etc.” but that she could not think of any enjoyable
       recreational activities or hobbies she enjoyed doing. {Id.) She Identified “significant
       financial stressors” because her husband might be losing h‫؛‬is] job. {Id.) Her sleep
       disorder physician. Dr. Ramseyer, recommended behavioral changes and that it was
       helping her “get‫ ]؛‬out of bed at more consistent hours.” {Id.)

Def Mot. p. 17.

       The sleep and mood difficulties and lack of enjoyment Standard admits are in the context
       of what Standard omits: “She feels...achy, uncojnfortable.. .admits that pain has perhaps
       been worse since our last visit.” SR 277. On exam. Dr. Durtschi noted Wright “appears
       uncomfortable,” “[s]hifting frequently in her seat. Rubbing her thigh muscles and arms.”
       He assessed her with chronic fatigue and malaise, fibromyalgia, chronic pain disorder,
       MDD (recurrent episode, in partial remission) and ADD. SR 279.

   ٠   March 2016. Standard asserts:


       On March 9, 2016, Wright met with Dr. Durtschi to review her abdominal pain, which
       had improved with a course of antibiotics, but symptoms then recurred. (AR 284-286).

Def Mot. p. 18.

       The single sentence about this appointment creates the illusion Wright had a recurrent
       stomach ache. Wright described her pain as “somewhat similar” to the pain she knew
       well from her “history of pancreatitis.” SR 284-85. See also PI. Mot., p. 7. On exam.
       Dr. Durtschi found "mild periumbilical and lower quadrant tenderness, a little worse on
       the right, with mild guarding.” SR 285. He assessed “[c]hronic pain and fi bromyalgia,
       continues to be disabling,” and renewed oxycodone, and encouraged Wright to continue
       treatment with her pain psychologist. SR 286.

     Standard also falls to discuss gastroenterologist Dr. Sleven’s April 1,2016 evaluation,
     which further clarifies the context and scope of Wright’s symptoms. He noted Wright’s
     “abdominal symptoms...have all gotten worse.” SR 119. He noted Wright had had
     significant improvement after a course of Xifaxan the prior summer, which had lasted for
     about 6 weeks, when “she again began noticing worsening symptoms. Id. He noted that,
     since February, Wright had been having major changes in bowel symptoms, and
     described them. SR 119-120. While recent CT scan results did not explain the pain, he
PLAINTIFF’S RESPONSE/REPLY - p. 24 of 34                    Megan E. Glor, Attorneys at Law
                                                              707 NE Knott Street, Suite 101
                                                            Portland, OR 97212,503-223-7400
        Case 3:18-cv-01948-YY           Document 42      Filed 01/27/20        Page 29 of 38




         noted Wright “‫؛‬s chron‫؛‬ca!ly in pain in her abdomen.” SR 120. He concluded she had “a
         number of overlapping problems that could contribute to her digestive complaints,”
         including previously diagnosed IBS, her post-operative bypass state, and possible
         bacterial overgrowth in the excluded segment. SR 121 . He prescribed a course of
         Xifaxan. Id. See also SR 287.


    ٠    April 2016. Standard asserts:

         By April 20, 2016, Wright’s abdominal pain had improved with another course of an
         antibiotic, Xifiaxan. (AR 288-290)8. She also reported an improved sleep schedule and
         reduced chronic fibromyalgia pain. (AR 288). Dr. Durtschi encouraged her to continue
         “engagement with hobbies and modest physical activity within her limitations” and he
         reduced Wriglifs gabapentin dosage, her fi bromyalgia medication. (AR 289). Wright
         also continued receiving trigger point injections during this time, which she felt provided
         good relief. (AR 290).

Def. Mot., p. 18.

        Contrary to the overall, di'amatic improvement Standard’s summary implies. Dr. Durtschi
        documented “‫؛‬cjhronic back pain and filbromyalgia” and noted “Symptoms have been
        slightly better with the warmer weather.” SR 287 (emphasis added).

        It is accurate that Dr. Durtschi reduced Wright’s gabapentin dose (fiom 3600 mg per day
        to ],800 mg per day) in April (SR 285/289), but Standard omits important history. In
        January, he had discussed with Wright reducing gabapentin in the hope of improving her
        sleep problems. SR 275. However, he liad noted his concern !'eduction “may have the
        opposite effect as it probably is providing lier some benefit in terms of her pain.” Id.

        By April, Wright had started “reducing gabapentin.” SR 287. Dr. Durtschi noted “she
        would like to reduce medications if possible, and hasn’t really noticed any increase in
        symptoms.” (i.e. since starting reduction on her own). Id. (empliasis added). Thus, the
        reduction in April was something Dr. Durtschi had lioped would be possible, something
        Wright embraced, and something that, fortunately, did become possible given that she
        felt little change in her pain after reducing the medication in the intervening months.

        Dr. Durtschi did renew Wright’s oxycodone (SR 289) and, as Standard admits, Wright
        also continued to receive trigger point injections, an unpleasant treatment one would
        avoid if not necessary to manage tlieir pain. SR 290. It is true Wriglit reported that tlie
        injections lielped, but she also continued to experience unmanageable pain in the ensuing
        months for which she received additional trigger point injections.

   ٠    May 2016. Standard asserts:

        On May 25, 2016, Wriglit followed up with Dr. Durtschi. (AR 293-295). She reported

8 The correct citation is AR 287-289.

PLAINTIFF’S RESPONSE/REPLY - p. 25 of 34                       Megan E. Glor, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Portland, OR 97212,503-223-7400
         Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20        Page 30 of 38




         that her chronic conditions were ai stable and that she and her husband “recently took
         a road trip through the Southwest which she really enjoyed.”(‫بد‬.) She informed Dr.
         Durtschi that she would not be able to continue monthly office visits due to health
         insurance changes. {Id.) Her husband was laid off ftom his job the previous day and
         would be on “catastrophic coverage.” {Id.) Dr. Durtschi confirmed that if Wright’s
         conditions continued to remain stable, she could wait six montlis before returning for a
         follow up visit and then in a year. {Id.)

Def Mot., p. 18-19 (emphasis added).

         The "history of present illness” section of the May 25 report (SR 293) shows
         Wright reported how each chronic condition was progressing. Dr. Durtschi
         assessed her chronic problems as largely stable (her GAD, had been “a little
         worse recently” (SR 295)) and noted she could reduce ftequency of her office
         visits. The primary reason for the reduction in visits, however, was Wright’s loss
         of medical insurance coverage. Id. The fact the chronic conditions were stable
         does not mean they were not disabling.

     ٠   Standard asserts that Dr. Kaur provided pain management treatment in 2٥ 16 and 2017,
         including medications, trigger point injections and a TENS unit. Def. Mot., pp. 20-21,
         22. Standard discusses numerous medication changes and Dr. Kaur’s instructions to
         Wright to avoid treating her pain with marijuana or (previously p!-escribed) oxycodone.
         Id.


         Dr. Kaur’s records highlight the dilemma of chronic pain and its management. Wright
         was miserable with pain and had suffered side effects common with long-term
         medication treatment, including fatigue, cognitive symptoms, GI problems, headaches,
         and an increasing tolerance for the medications, resulting in increasing doses. SR 265,
         268, 249, 245. Wright expressed a desire to reduce her medications (e.g. SR 287), yet
         struggled as she needed them for her otherwise unmanageable pain.

         Dr. Kaur treated Wright with trigger point injections through the close of the record. See
         PI. Mot., pp. 9-10. She never suggested Wright was overreporting her symptoms or that
         she was not credible. Indeed, she noted in December 2017, after prescribing a fentanyl
         patch (SR 268) and increasing the dosing several times (SR 261-64, 257-60, 255), “this Is
         likely the best relief she can get from opioid medications.” SR 249.

         If the final medical report in the claim fi le. Dr. Durstchi’s January 2018 letter, appears

'impassioned,” it is likely because he knew Standard was ignoring a lengthy medical record of

chronic and disabling pain. See AR 1219-20‫ ؛‬PI. Mot., pp. 12, 22-24.

//




PLAINTIFF’S RESPONSE/REPLY - p. 26 of 34                         Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20      Page 31 of 38




                d. Standard abused ‫؛‬ts discretion by asserting Wright’s claim was subject to
                   the Mental Disorder limitation.


        Standard's failure is all the more egregious given its assertion that Wright’s claim Is

limited to 24 months of benefits under the policy’s Mental Disorder Limitation. As discussed‫؛‬

Standard failed to analyze or consider the conclusions of OHSU’s Fibromyalgia Clinic and

psychiatrist Dr. Creedon. It also utterly failed to address Dr. Green’s January 2018 letter‫؛‬

submitted witli Wright’s appeal, explaining that “the conclusion that her disability is the result of

Somatic Symptom Disorder or her mental health generally is patently incorrect”, that Wright       ’no



longei- even meets the diagnostic criteria for Somatic Symptom Disorder” given a change in the

diagnostic criteria for that condition in the DSM-V”, and tliat “Wright’s psychological response

to her disabling physical conditions Is not now, nor has it ever been, disproportionate or

excessive.'   SR 1221. Dr. Campo, the only consultant Standard engaged to review Wright’s

appeal, not only failed to examine Wright, but explained his review covered only “physical

symptoms, complaints and findings, aside йот mental health complaints” (SR 1393) and he did

not analyze Dr. Green’s January 2018 letter.” SR 1393-1401. See p. 33, infra.

                           1. Standard’s assertions that it considered Wright’s claim a MH
                              claim and warned her of that fact are self-serving and
                               arbitrary.

       The fact Standard asserted In internal notes and letters that Wright’s claim was subject to

the policy’s Mental Disorder Limitation is irrelevant to whether the Limitation applies. See Def.

Mot., p. 21.5 Standard, the fiduciary, had a duty to apply the policy’s terms correctly, touse

appropriate expertise and to fairly review the record. Standard’s warnings and assertions in Its

‫و‬
   Standard’s STD to LTD rollover form says nothing about a mental disorder, but states as the
reason Wright’s claim was rolling over to LTD, “EE has fi bromyalgia and didn’t RTW on the
original ARD [anticipated return date].” SR 973. It’s initial LTD claim overview form states
fi bromyalgia as Wright’s diagnosis. SR 93 (1/21/15).
PLAINTIFF’S RESPONSE/REPLY - p. 27 of 34                      Megan E. G!or, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY            Document 42       Filed 01/27/20       Page 32 of 38




claim file and Motion that it considered Wright’s disability to be subject to the Mental Disorder
                                         10
limitation are self-serving and arbitrary.

                           2. Wright’s treating psychologist. Dr. Green, told Standard in her
                               2015 and 2016 letters that Wright’s therapy had focused upon
                               “pain and factors that exacerbate pain.”

        Wright began treating with psychologist Dr. Green in October 2014. SR 626. Dr. Green

wrote three letters to Standard describing the nature of therapy and her observations. Id.

(1/2015), SR 1943 (4/2016), 1221 (1/2018)‫(؛‬. Standard never had any consultant review Dr.

Green's third letter, which Standard argues contradicts the prior letters. Dr. Green's letters are

entirely consistent with the medical record.

       In her first letter. Dr. Green explained that she was “unable to speak to whether or not

[Wright] continues to qualify for disability given that I am her treating psychologist rather than

an independent disability evaluator.” AR 626. She stated she would, however, “like to share

[her] perspective regarding [Wright’s] situation..., wliich may assist the evaluation team in

making a determination...” Id. Dr. Green explained that the focus of the treatment was “chronic

pain and factors which exacerbate pain (e.g. stress and adjustment to medical disability).” Id.

She noted Wright “has been diagnosed with a number of painful conditions, per my review of

her medical record from Dr. Durtschi,” and listed them. Id. She stated her diagnoses: "[MDD],

Recurrent, Moderate‫ ؛‬Somatic Symptoms Disorder, with Prominent Pain, Persistent, Moderate‫؛‬

Generalized Anxiety Disorder, Chronic‫ ؛‬and Insomnia Disorder.” Id. She noted she had

reviewed the Fibromyalgia Clinic’s records and had “noted that Fibromyalgia is currently

thought of to be a Central Sensitivity Syndrome, and as such requires a multi-modal approach to


10
  See FN 4, p. 8, supra.
  The fact Wright did not have Dr. Green submit chart notes is immaterial given that she
summarized her opinion in three letters.
PLAINTIFF’S RESPONSE/REPLY - p. 28 of 34                      Megan E. G!or, Attorneys at Law
                                                               707 NE Knott Street, Suite 101
                                                             Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY            Document 42        Filed 01/27/20       Page 33 of 38




treatment” and that “a substantial, and growing, body of research supports the use of

psychotlierapy and exercise in !nanagement of Fibromyalgia.” Id.

        In her second letter (4/2016), Dr. Green explained she continued to treat Wright “every

other week or so to address her adjustment to disabling medical conditions, including a number

of painful medical conditions." SR 1943.

        Dr. Green’s observations and assertions are consistent with the fact fibromyalgia

typically characterized by chronic physical symptoms (pain, fatigue, GI problems, insomnia) and

chronic mental health symptoms (depression, anxiety). See p. 10, supra (citing case law, ACR,

Mayo Clinic, SSA, CDC)and PI. Mot., pp. 20-21.

        Her statement in her first letter that “[i]t is important not to characterize chronic pain as

being 'either medical or psychological’ but rather a situation wherein both medical and

psychological factors can exacerbate, maintain, and/or reduce symptoms”) is consistent with fact

tlie disease involves both physical and psychological symptoms. AR 626 (emphasis in original).

So too are her statements that “Wright’s condition is thought likely to improve with

treatment...[gjiven her report of a variety of stressors affecting her current pain symptoms.

including occupational and medical stressors” and that “lier pain fiare may continue until

stressors abate.” Id. All of these statements mirror the common sense notion that changes (for

tlie better or worse) in medical factors (pliysical symptoms, medication side effects. Injuries, etc.)

and psychological factors (stt'ess, anxiety-producing events, losses, etc.) can result in

Improvement or decline of botli physical healtli and mental healtli.
//


//


//



PLAINTIFF’S RESPONSE/REPLY - p. 29 of 34                        Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, ٥R 97212, 503-223-7400
      Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20       Page 34 of 38




                          3. File review psychiatrist Dr. Gwinne!!(2015) reached
                             ImplauslbJe, arbitrary conclusions.

       Standard’s psychiatric consultant. Dr. Gwinnell (April 2015), noted some of Wright's

physical symptoms, including severe neck and shoulder pain, severe headaches, abdominal

distress and all over body pain. SR 485, 486. She also documented sleep and cognitive

problems. SR 487. Dr. Gwinnell also admitted Wright “has already demonstrated significant

chronicity to her fibromyalgia, pain complaints...” and “ continues to experience substantial

symptomatology” despite having been off work for five months. SR 488. Based upon her record

review, she asserted tliat “depression, anxiety and somatic symptom disorder have had a

significant negative effect” on Wright’s function. SR 488. Her summary of the medical record

supports that Wright was suffering from disabling pain, sleep problems and cognitive problems

five months after leaving work.

       In responding to Standard’s request to “outline [Wright's] limiting condition,” Dr.

Gwinnell ignored the nature of fibromyalgia as well as material facts. SR 487. She asserted that

in Dr. Maron’s testing, Wright had “demonstrated some significant impairments which were felt

to be related to the intrusion of depression and anxious symptoms into cognitive dysfunction.

which. Dr. Maron noted, would cause “difficulties in day-to-day function due to these cognitive

findings.” AR 487. Actually, Dl'. Maron found Wright’s neuropsychological profile “most

notable for inconsistent performances,” which she concluded were “most likely related to

emotional distress and pain.” SR 530 (empliasis added). She also observed obvious signs that

Wright was experiencing pain, including an inability to “get comfortable in her chair,” rubbing

of her body, grimacing, closing her eyes tightly and sigliing. Id.




PLAINTIFF’S RESPONSE/REPLY - p. 30 of 34                      Megan E. G!or, Attorneys at Law
                                                               707 NE Knott Street, Suite ‫ ا‬01
                                                             Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42        Filed 01/27/20          Page 35 of 38




       The relevant issue regarding Wright’s entitlement to reinstatement of her claim is

whether her reports of disabling physical symptoms constituted a disproportionate response to

her condition when Standard terminated her claim in July 2017. Dr. Gwinnell could not

rationally address that issue, not only because she never reviewed records after April 2015, but

also because she never met Wright and thus had no reasonable basis to make the observations

necessary to weigh in on the plausibility of her pain I'eports.

                           4. Standard abused its discretion by relying upon file review
                              psychiatrist Dr. Grant’s assertions(2017) in terminating
                              Wright’s Claim.

       Dr. Gi'ant never met Wriglit and offered no reasonable basis for her brief conclusion in

her May 2017 repoit. SR 107. She stated she had “reviewed all of the available records since'

Dr. Gwlnnell’s April 2015 review and she summarized part of subsequent reports, but did not

analyze Wright's longitudinal medical record. SR 105-106. She did not address the nature of

fibromyalgia or the OHSU Fibromyalgia Clinic’s conclusions. Slie cherry-picked statements

confirming that Wright suffers from depression and anxiety. AR 105-106. Even then, she never

analyzed pertinent statements she had selected, such as that Dr. Green had told Dr. Durtschi she

'believes [Wright’s] depressive symptoms are more attributable to a sleep problem tlian

depression.” SR 105.

       She recited that Wright had been put on strong pain medications by her pain specialist.

Dr. Raur, and had an antalgic gait (walking with a shortened stride avoid creating pain)(SR

106), yet never analyzed these facts. She noted sleep problems (id.), but never analyzed the issue

in the context of a patient who suffered a host of physical illnesses. Dr. Grant recited various

medications and noted medication side effects (id.) but, again, never analyzed the whole of

Wright's symptomatology. Like Dr. Gwinnell, she was not in a reasonable position to make an

PLAINTIFF’S RESPONSE/REPLY - p. 31 of 34                          Megan E. G!or, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY           Document 42         Filed 01/27/20       Page 36 of 38




assessment regarding the plausibility of Wright’s reports, whether they were consistent with her

fibromyalgia diagnosis, or whether they were in proportion to her long list of medical diagnoses.

       The implausibility of Dr. Grant’s conclusions Is perhaps best highlighted by her

statement that “Ms. Wright would appear to meet the criteria for somatic symptom disorder‫؛‬

primarily pain.” SR 107. Pain, of course, is the primary symptom of fi bromyalgia, the condition

diagnosed by the providers who had actually treated Wright, including OHSU’s specialty clinic.

                           5. Dr. Green’s observations and conclusions in her January 2018
                              letter further support the 24-month limitation is inapplicable
                               to Wright’s claim.

       Dr. Green stated in her fi nal letter, “I understand that you have concluded that Ms.

Wright is unable to work because she has a mental health disorder,” and refuted the assertion.

SR 1221. She explained that “the conclusion ‫؛‬Wright’s] disability is the resuh of Somatic

Symptom Disorder or her mental health generally is patently incorrect.” Id. Standard argues

that these assertions conflict with her prior statements, ignoring Dr. Green’s explanation of the

basis for her assertion. Def. Mot., p. 34.

       First, she stated that “due to the change in the diagnostic criteria,” Wright “no longer

even meets the diagnostic criteria for Somatic Symptom Disorder.” Id. She explained that she

had diagnosed a Somatic Symptom Disorder under the earlier criteria “because she had

significant health issues...and adjusting to those issues is understandably challenging for her.'

Id. She added, “another way to describe that condition is to call it an Adjustment Disorder.” Id.

She explained that under “the new DSM-V, this disorder lias been conflated with

Hypochondriasis and Conversion Disorders” which do not describe Wright. Id.

       Dr. Green, wlio had observed hei- patient over more than three years by the time she

wrote her January 2018 letter, concluded by explaining that the new criteria require that the

PLAINTIFF’S RESPONSE/REPLY - p. 32 of 34                       Megan E. Glor, Attorneys at Law
                                                                707 NE Knott Street, Suite 101
                                                              Portland, OR 97212,503-223-7400
      Case 3:18-cv-01948-YY            Document 42        Filed 01/27/20       Page 37 of 38




patient have “a disproportionate response to symptoms or excessive concerns about one’s health'

and that Wright “does not meet that definition.” Id. She reiterated, “Ms. Wright's psychological

response to her disabling physical conditions is not now, nor has it ever been, disproportionate or

excessive. She is in pain all of the time.” Id.

        Standard did not have a mental health (or any) professional review Dr. Green’s letter.

despite its longstanding assertion the Mental Disorder Limitation applied. Standard’s failure to

analyze Dr. Green’s letter also violated ERISA’s "full and fair” review claim regulations. 29

CFR § 2560.503-1(h) requii'es Standard to, with respect to the Plan, “...maintain a procedure by

which a claimant sliall liave a reasonable opportunity to appeal an adverse benefit determination'

Id. § (h)(1) and provides that such review must “take[] into account all comments, documents.

records, and other information submitted by the claimant...” Id. § (h)(2)(iv). Standard's failure

to analyze Dr. Green’s lette!- is further evidence It abused its discretion.

               e. Standard abused its discretion by relying upon Dr. Campo’s file review
                   (2018)¡n denying Wright’s appeal.

       Plaintiffs Motion addi'esses the implausibility of internist Dr. Campo’s 2018 file review.

including: his omission of an analysis of the medical record; his arbitrary disregard of his own

multi-page summary of the medical record, the nature of fibromyalgia, and Dr. Durtschi's

well-supported opinion; and his own nonsensical assertions. PI. Mot., pp. 28-29. Dr. Campo

admitted “Dr. Durtsclii was somewhat persuasive in Ills assessment of the claimant’s inability to

work fiom his perspective” yet failed to analyze “tlie totality of the medical documentation” tliat

he purported to have “reviewed” in asserting it “is not supportive of preclusion of capacity for

sustained gainful activity at a sedentary or light level.” SR 1400.




PLAINTIFF’S RESPONSE/REPLY - p. 33 of 34                        Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, OR 97212,503-223-7400
         Case 3:18-cv-01948-YY          Document 42        Filed 01/27/20       Page 38 of 38




                                                                                                  12
          Standard quotes ftom Dr. Campo’s file review (Def. Mot., p. 28), but avoids analysis.

Standard’s only comment regarding Dl'. Campo’s opinion is an assertion that he “reaffirmed" the

conclusion reached by Dr. Fraback in 2015 that “Wright was able to return to work In her prior

position as long as it was for a different company.” Def. Mot., p. 39; See p. 11, supra (showing

Dr. Fraback’s conclusion was arbitrary and, thus, irrelevant).

          Standard’s decision was "illogical'   Implausible” and “without support in inferences that

may be drawn from the record and thus, an abuse of discretion. Salomaa, supra, 642 F.3d at 676

(citing None of Standard’s consultants rationally assessed Wright’s entitlement to disability

benefits in light of her medical record and the policy’s promise to pay benefits because she

suffers from disabling chronic pain.

                                       III. CONCLUSION


          For the foregoing reasons. Plaintiff respectfully requests that this Court grant her Motion

and deny Defendant’s Motion.

          DATED: January 27, 2020.

                                                Respectfully Submitted,

                                                MEGAN E GLOR ATTORNEYS AT LAW


                                                s/ Megan E, Glor
                                                Megan E. Glor, OSB #930178
                                                Attorneys for Plaintiff




12
     Dr. Campo’s name appears four times in Standard’s Motion (three times in one paragraph on
page 28 and once on page 39).
PLAINTIFF’S RESPONSE/REPLY - p. 34 of 34                        Megan E. Glor, Attorneys at Law
                                                                 707 NE Knott Street, Suite 101
                                                               Portland, OR 97212,503-223-7400
